DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continuity
3.	The present application is a CIP of application serial no. 16/362,738, filed March 25, 2019 (now issued as U.S. Patent No. 10,605,022), which is a continuation of application serial no. 15/617,270, filed June 8, 2017 (now issued as U.S. Patent No. 10,240,416), which is a continuation of application serial no. 14/705,094, filed May 6, 2015 (now issued as U.S. Patent No. 9,677,359) which is a continuation of application serial no. 13/497,142, filed May 9, 2012 (now issued as U.S. Patent No. 9,027,657), which is a national phase entry of International Application No. PCT/US10/049783, filed September 22, 2010, which claims the benefit of U.S. provisional application no. 61/277,219, filed September 22, 2009.  The present application is also a CIP of application serial no. 16/113,705, filed August 27, 2018 (currently pending), which is a CIP of application serial no. 15/214,703, filed July 20, 2016 (abandoned), which is a continuation of application serial no. 12/425,439, filed April 17, 2009 (now issued as U.S. Patent No. 9,412,492).  Application serial no. 16/113,705 is also a CIP of application serial no. 15/180,789, filed June 13, 2016 (abandoned), which is a continuation of application serial no. 13/702,919, filed April 26, 2013 (now issued as U.S. Patent No. 9,368,260).  Application serial no. 16/113,705 is also a CIP of application serial no. 15/617,270, listed above.

Status of Claims
4.	Applicant’s amendment filed August 30, 2021, has been entered.  Prior to the amendment, claims 1-20 were pending in the application.  After entry of the amendment, claims 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,027,657.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,677,359.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below.

7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,240,416.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below.

8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,605,022.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below.

9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,412,492.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below.

10.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14 of copending Application No. 16/113,705 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
6.	Claims 1-9 and 15-20 are objected to because of the following informalities:  
In claim 1, the recitation of “wirers” (see lines 8 and 12) appears to be in error.
In line 9 of claim 1, “the electrically cable core” does not read properly.

In line 5 of claim 15, “layer of polymer is disposed- over ...” appears to be in error (the meaning of the hyphen after “disposed” is not clear).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 6-9 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 6 recites “a jacket surrounding at least the inner layer of the plurality of first armor wires”.  Claim 1, however, has been amended to now recite, for example, “an inner layer of polymer is extruded over the plurality of first armor wires”.  The “jacket” of claim 6 and the “inner layer of polymer” of claim 1 appear to be referring to the same structure; accordingly, the use of different terminology is confusing.  In a similar manner, dependent claim 9 recites that the “jacket surrounds the outer layer of the plurality of second armor wires” while claim 1 has been amended to recite, for example, “an outer layer [of] polymer is extruded over the plurality of second armor wires”.  

	Dependent claim 19 recites a “jacket surrounding the inner layer of the plurality of first armor wires and the outer layer of the plurality of second armor wires”.  At least a portion of the “jacket” of claim 19 appears to represent the same structure as the “extruded layer of polymer [disposed over] the inner layer”, as recited in amended claim 15.

Claim Rejections - 35 USC § 103
9.	Claim(s) 1-14 is/are rejected under pre-AIA  35 U.S.C. 35 U.S.C. 103(a) as being unpatentable over Blanchard, U.S. Patent No. 2,604,509 in view of Stamnitz, U.S. Patent No. 4,952,012.
With respect to claim 1, Blanchard discloses an armored electrical cable including an electrically conductive cable core 10 (note electrical conductors 11), an inner layer 13 of a plurality of first armor wires 14 surrounding the core, and an outer layer 15 of second armor wires 16 surrounding the inner layer.  With reference, for example, to Fig. 3, the diameter of each outer layer wire 16 is smaller than the diameter of each inner layer wire 14.  Blanchard further discloses, for example, an inner layer of polymer extruded over the plurality of first armor wires (see col. 5, lines 11-15).  Although Blanchard further discloses a layer 12 disposed about the cable core, Blanchard does not specifically disclose that this is a polymer layer, as recited in amended claim 1.
In the same field of endeavor, Stamnitz discloses an armored electrical cable (see e.g., Figs. 2-2a) having a conductive core (see electrical conductors 40 in Fig. 2), a plurality of inner layer armor wires 60 surrounding the core, and a plurality of smaller diameter outer layer armor wires 70 surrounding the inner layer.  Stamnitz teaches providing a polymer layer disposed 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Stamnitz, to provide the Blanchard cable having a polymer layer disposed about the core, in order to insulate and protect the core.
With respect to claims 2-4, Blanchard discloses that the inner layer wires 14 may each have a diameter of 0.044 inch (see col. 4, lines 51-52) and the outer layer wires 16 may each have a diameter of 0.038 inch (see col. 4, lines 65-66).
With respect to claims 5 and 7, Blanchard discloses, for example, 100% coverage of the inner layer by the outer layer (see Fig. 3 and col. 4, lines 69-74).
With respect to claims 6 and 9, Blanchard discloses providing a continuous layer of coating material over the inner armor layer and/or over the entire cable (see col. 5, lines 11-17 and 48-57).
With respect to claim 8, see Blanchard at col. 5, lines 67-75.

With respect to independent claim 10, Blanchard discloses an armored electrical cable including an electrically conductive cable core 10 (note electrical conductors 11), an inner layer 13 of a plurality of first armor wires 14 surrounding the core, and an outer layer 15 of second armor wires 16 surrounding the inner layer.  Blanchard further discloses a jacket surrounding the outer layer and an extruded layer of polymer disposed over the inner layer (Blanchard discloses providing a continuous layer of coating material over the inner armor layer and/or over the entire cable; see col. 5, lines 11-17, 30-40, and 48-57).  Blanchard, however, does not specifically disclose that the layer of coating material fills a portion of spaces between the first armor wires of the inner layer, as recited in amended claim 10.

It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Stamnitz, to provide the Blanchard layer of coating material disposed over the inner layer also filling spaces between the first armor wires of the inner layer, in order to provide additional protection to the inner layer armor wires.
Blanchard also does not specifically disclose that the coverage of the outer layer over the inner layer is between 50 and 96 percent, as recited in independent claim 10.  Stamnitz, however, further teaches the use of a polymer layer providing a coverage of the outer layer wires over the inner layer wires of about forty to seventy percent (see col. 10, lines 6-9).  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of this teaching in Stamnitz, to provide the Blanchard cable having an outer layer coverage of forty to seventy percent, in order to construct a cable with reduced torsional rigidity.
With respect to claim 11, Blanchard discusses prior art cables in which a torque on the outer layer of armor wires is greater than a torque on the inner layer (see col. 1, lines 21-24).  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to form the Blanchard cable so as to provide a greater torque on the outer layer than on the inner layer, in order to use less material and thereby reduce the weight and/or the cost of the cable.

With respect to claims 13-14, Blanchard discloses that the inner layer wires 14 may each have a diameter of 0.044 inch (see col. 4, lines 51-52) and the outer layer wires 16 may each have a diameter of 0.038 inch (see col. 4, lines 65-66).

10.	Claims 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blanchard, U.S. Patent No. 2,604,509 in view of Buchanan, U.S. Patent Application Publication No. 2008/0190612 and Stamnitz, U.S. Patent No. 4,952,012 .
With respect to independent claim 15, Blanchard discloses providing an armored electrical cable including an electrically conductive cable core 10 (note electrical conductors 11), an inner layer 13 of a plurality of first armor wires 14 surrounding the core, and an outer layer 15 of second armor wires 16 surrounding the inner layer.  With reference, for example, to Fig. 3, the diameter of each outer layer wire 16 is smaller than the diameter of each inner layer wire 14.  Although Blanchard contemplates use of the cable in wellbores (see, e.g., col. 1, lines 1-5), Blanchard does not specifically disclose attaching a tractor and introducing the tractor and the cable into a wellbore, as recited in independent claim 15.
In the same field of endeavor, Buchanan discloses a well tractor 1 and teaches attaching an electrical cable 19 to supply power and control signals to the tractor and introducing the tractor and cable into a wellbore, in order to install a downhole packer.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Buchanan, to attach the Blanchard electrical cable to a well tractor and introduce the tractor and the cable into a wellbore, in order to insert downhole tools or devices into the wellbore.
Although Blanchard further discloses an extruded layer of polymer disposed over the inner layer (Blanchard discloses providing a continuous layer of coating material over the inner 
In the same field of endeavor, Stamnitz discloses an armored electrical cable (see e.g., Figs. 2-2a) having a conductive core (see electrical conductors 40 in Fig. 2), a plurality of inner layer armor wires 60 surrounding the core, and a plurality of smaller diameter outer layer armor wires 70 surrounding the inner layer.  Stamnitz teaches providing a polymer layer that is disposed over the inner layer 60 and that also fills spaces between the first armor wires of the inner layer (see the compound 80a in Fig. 2, which Stamnitz identifies as “an elastomeric filling compound”; see col. 11, lines 1-3).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Stamnitz, to provide the Blanchard layer of coating material disposed over the inner layer also filling spaces between the first armor wires of the inner layer, in order to provide additional protection to the inner layer armor wires.
With respect to claim 16, Blanchard discloses that the inner layer wires 14 may each have a diameter of 0.044 inch (see col. 4, lines 51-52) and the outer layer wires 16 may each have a diameter of 0.038 inch (see col. 4, lines 65-66).
With respect to claims 17 and 20, Blanchard discloses, for example, 100% coverage of the inner layer by the outer layer (see Fig. 3 and col. 4, lines 69-74).
With respect to claims 18-19, Blanchard discloses providing a continuous layer of coating material over the inner armor layer and/or over the entire cable (see col. 5, lines 11-17 and 48-57).

Response to Arguments
11.	Applicant’s arguments submitted with the response filed August 30, 2021, have been fully considered but are moot in view of the new grounds of rejection applied herein.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/MG/
11/16/21